DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.


Status of the Claims
Claims 1-19, 21-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 9-10, 13, 17, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mok (US 20090052899) in view of Shimohata (US 20140078053).
Regarding claim 1, Mok disclosed a method and apparatus for controlled device selection by a portable electronic device, comprising
at a first device comprising one or more processors, and configured to communicate with a second device and a third device:
after pairing with the second device and the third device, detecting, by the first device, a first wireless signal from the second device; 
after pairing with the second device and the third device, detecting, by the first device, a second wireless signal from the third device; 
[0021] According to another embodiment, the remote controlled devices 132, 134, 136, and 138 can send an optical signal 162, 164, 166, and 168 over the air to the portable electronic device 110 in response to receiving information corresponding to the first wireless signal, such as data requesting information corresponding to the remote controlled devices 132, 134, 136, and 138. The portable electronic device 110 can receive the optical signal and reflect the optical signal back to the remote controlled devices 132, 134, 136, and 138. {the portable electronic device 110 thus a first device; “the remote controlled devices 132, 134” means that the portable electronic device already paired with the remote devices 132 and 134}
determining, by the first device, which of the second device or the third device to select for displaying information stored on the first device, the determination of which device to select being based on a comparison of the first wireless signal from the second device to the second wireless signal from the third device; 
in response to the first device determining which of the second device or the third device to select for displaying information stored on the first device, selecting, by the first device, either the second device or the third device based on the determining which device to select; and 
displaying, by the first device, information corresponding to the selected device.
[0028] In operation, the controller 220 can control the operations of the portable electronic device 200. The transceiver 250 can transmit a first wireless signal requesting information corresponding to remote controlled devices. The optical signal transmitting device 215 can transmit an optical signal to the at least one remote control device. The transceiver 250 The remote controlled device selection module 292 can determine a strongest received reflected optical signal at a plurality of remote controlled devices based on an indicator of signal strength in the second wireless signal. The remote controlled device selection module 292 can then select the at least one selected remote controlled device using a unique identification number of the at least one selected remote controlled device. 
further comprising determining a strongest signal among a plurality of remote controlled devices based on the indicator of signal strength to select the at least one selected remote controlled device using a unique identification number of the at least one selected remote controlled device. (claim 5)
[0047] The portable electronic device 110 can also present control graphics 920, such as a control pad, for controlling a currently selected device, such as a television device 134.
Mok did not disclose pairing, by the first device, with the second device and the third device prior to communicating wirelessly with the second device and the third device;
pairing) process is executed between the information processing device 3 and the controller device 2 before performing a communication between the information processing device 3 and the controller device 2.
Mok and Shimohata are considered to be analogous art because they pertain to connecting a remote controller. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate [0204] Now, in the information processing system 1, a connection setting (also called pairing) process is executed between the information processing device 3 and the controller device 2 before performing a communication between the information processing device 3 and the controller device 2.  In the connection setting process, operations are performed, such as exchanging identification information between the information processing device 3 and the controller device 2.  If one controller device 2 is recognized in the connection setting process, the controller device 2 and the information processing device 3 operate in the first communication mode described above for Mok’s method in order for the controller to obtain proper identification information. 
Regarding claim 9, the claim is interpreted and rejected as claim 1. {see [0024], “retrieve a presentation page and load it to the user interface as a remote control” means that the graphical user interface is stored}
Regarding claim 10, referring to Fig. 10, which shows a television 134.
Regarding claim 13, the claim is interpreted and rejected as claim 1. 
Regarding claim 17, the claim is interpreted and rejected as claim 1. 
Regarding claim 22, the claim is interpreted and rejected as claim 9.

[0038] The portable electronic device 110 can adjust settings 450 by retrieving a control interface for the at least one selected remote controlled device and loading the control interface for the at least one selected remote controlled device into a user interface for remote control of the at least one selected remote controlled device. A control interface may be a user interface, a presentation page, a UPnP control point, a remote user interface (RUI) control point, an executer of an installed application, or any other control interface.
This means that for next time round, before the remotely controlled devices are discovered, a proper graphic user interface for that device, the portable electronic device 110 had already stored the graphic user interface of the remotely controlled devices.
Regarding claim 23, Mok disclosed further [0024] According to a related embodiment, point-and-control can take about &lt;&lt;1 second.  For point-and-control, a user can press a `Select` button, and point to the device 134 of interest.  The portable electronic device 110 can multicast/broadcast, for example, a Simple Service Discovery Protocol (SSDP) M-SEARCH command with a parameter requesting "reflected signal strength" (RSS).  All of the devices to be controlled, such as DLNA devices, can then switch on their optical transceivers.  After a set time all devices that support this feature can respond to the M-SEARCH request with their RSS as well as their unique identifiers (UIDs).  After another set time, the portable electronic device's control point application can compare RRS levels received from all devices and identify the desired device's UID based on the signal strength.  The portable electronic device 110 can then .


Claims 2-3, 5, 11, 14-15, 18-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mok (US 20090052899) in view of Shimohata (US 20140078053), in view of Kehm (US 20150358760).
Regarding claim 2, the claim is interpreted and rejected as claim 1. 
Mok did not disclose determining, by the first device, which of the first signal strength or the second signal strength is a greater signal strength.
Kehm teaches automatically connecting a user equipment device with a partner device wherein [0031] The UE device selects the candidate device that has the best signal strength.
Mok and Kehm are considered to be analogous art because they pertain to connecting a user equipment with a partner device. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate determining, by the first device, which of the first signal strength or the second signal strength is a greater signal strength for Mok’s method so that it would have best signal reception. 
Regarding claim 3, the claim is interpreted and rejected as claim 2.
Regarding claim 5, the claim is interpreted and rejected as claim 1. {see [0024] and [0047] of Mok}
Regarding claim 11, the claim is interpreted and rejected as claim 1. {see [0024] and [0047] of Mok}
Regarding claim 14, the claim is interpreted and rejected as claim 2. 

Regarding claim 18, the claim is interpreted and rejected as claim 2. 
Regarding claim 19, the claim is interpreted and rejected as claim 3. 
Regarding claim 21, the claim is interpreted and rejected as claim 5.


Claims 4, 6, 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mok (US 20090052899) in view of Shimohata (US 20140078053), in view of Kehm (US 20150358760), in view of Shan (US 20160227511).
Regarding claim 4, Mok did not disclose wherein the determining which of the second device or the third device to select for displaying information further comprises: determining, by the first device, a first physical distance between the first device and the second device; determining, by the first device, a second physical distance between the first device and the third device; comparing, by the first device, the determined first physical distance with the determined second physical distance; and selecting, by the first device, a device among the first device and the second device having a shorter physical distance to the first device.
Shan teaches a wireless communication wherein [0282] It should be noted that a person skilled in the art may understand that when a distance between the candidate bridge device and the wearable device becomes shorter, the transmission signal strength of the first transmission signal that is received by the candidate bridge device and sent by the wearable device becomes stronger. Therefore, the transmission signal strength of the first transmission signal may also be used to represent a distance between the candidate bridge device and the wearable device.

Mok and Shan are considered to be analogous art because they pertain to a wireless communication system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate selecting, by the first device, a device among the first device and the second device having a shorter physical distance to the first device for Mok’s method as an alternative embodiment. 
Regarding claim 6, the claim is interpreted and rejected as claim 1. 
Regarding claim 8, the claim is interpreted and rejected as claim 1. {see [0024] and [0047] of Mok}
Regarding claim 16, the claim is interpreted and rejected as claim 4.
Regarding claim 20, the claim is interpreted and rejected as claim 4. 
 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mok (US 20090052899) in view of Shimohata (US 20140078053), in view of Kehm (US 20150358760), in view of Shan (US 20160227511), in view of Yu (US 20080158435).
Regarding claim 7, Mok did not disclose wherein the determining, by the first device, the first physical distance between the first device and the second device is based on an amount of time for the first device to detect the first wireless signal from the second device.
Yu teaches a remote control system wherein [0030] Among them, the TOA positioning technique determines the distance and positions the object under detection based on the transmission time of a signal, the TDOA positioning technique realizes the positioning according 
Mok and Yu are considered to be analogous art because they pertain to a remote control system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the determining, by the first device, the first physical distance between the first device and the second device is based on an amount of time for the first device to detect the first wireless signal from the second device for Mok’s method as an alternative embodiment in determining the distance for selecting the proper device. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mok (US 20090052899) in view of Shimohata (US 20140078053), in view of Xu (US 20140274116).
Regarding claim 12, Mok did not disclose further comprising: storing, by the first device, in a memory, a first mapping between an identity of the second device and a signal strength between the first device and the second device at a plurality of points in time; storing, by the first device, in the memory, a second mapping between an identity of the third device and a signal strength between the first device and the third device at a plurality of points in time; and using, by the first device, the stored first mapping and the stored second mapping to select the second device or the third device.
Xu teaches mobile device location estimation wherein [0003] The present disclosure is directed towards mobile device location estimation, and more particularly, to indoor mobile device location estimation. One computer-implemented method includes using indoor floor map, 
Mok and Xu are considered to be analogous art because they pertain to a wireless communication system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate comprising: storing, by the first device, in a memory, a first mapping between an identity of the second device and a signal strength between the first device and the second device at a plurality of points in time; storing, by the first device, in the memory, a second mapping between an identity of the third device and a signal strength between the first device and the third device at a plurality of points in time; and using, by the first device, the stored first mapping and the stored second mapping to select the second device or the third device for Mok’s method as an alternative embodiment for selecting the proper device. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, 21-23 have been considered but are persuasive. Please see details above in rejection to claim 1. {see the comments to cited [0021] of Mok}


Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/HONGMIN FAN/
Primary Examiner, Art Unit 2685